Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Claims 1-4, 6-13, and 15-22 are currently pending.

Priority
Claim limitations regarding trans-radial access, an access needle, pulley wires, pulley steering systems, and steerable segments do not have support in the parent applications and thus are given a priority date of October 11, 2019, corresponding to the filing date of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2010/0022948, hereinafter “Wilson”).
	Regarding claim 21, Wilson discloses a system (Figs 19-24) for establishing trans-radial arterial access to a multitude of end vessels, via a single site of radial access (fully capable of being inserted through a radial artery to access a plurality of vessels) comprising: a primary catheter (200a) including: a first steerable segment (208a, see annotated Figs 21-24 below); a first pulley wire (wire 220 connected between steering device 212 and actuation device 218n) connected to the first steerable segment to actively bend the first steerable segment in a single direction; a second steerable segment (208b, see annotated Figs 21-24 below) located proximally of the first steerable segment; and a second pulley wire (wire 220 connected between steering device 210 and actuation device 218a) connected to the second steerable segment to actively bend the second steerable segment in a single direction (Figs 21-24; para [0073-0074, 0077-0080, 0085-0087]).  
	Regarding claim 22, wherein the first steerable segment, the first pulley wire, the second steerable segment, and the second pulley wire are configured such that the first steerable segment and the second steerable segment bend in a common direction (Figs 21-24).

[AltContent: textbox (1st )][AltContent: textbox (1st )][AltContent: textbox (1st )][AltContent: textbox (2nd )][AltContent: textbox (2nd )][AltContent: textbox (2nd )][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (2nd steerable segment)][AltContent: connector][AltContent: connector][AltContent: textbox (1st steerable segment)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    603
    587
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) in view of Wilson (US 2010/0022948).  	
	Regarding claim 1, Hofmann discloses the invention substantially as claimed including a device for establishing trans-radial arterial access to a multitude of end vessels, via a single site 
an access needle (para [0025] – needle first introduced into blood vessel to provide access to target location); 
a rail wire configured for delivery through the access needle (para [0025] – guide wire inserted through needle);
a primary catheter configured for delivery over the rail wire (Fig 1) (para [0025] - catheter device inserted over the guide wire);
wherein the primary catheter includes: a single central working lumen (3) terminating in a proximal end hole and a distal end hole (Fig 1; para [0061]; 
a plurality of steerable segments (proximal and distal segments fully capable of being steered through the vasculature; it is noted the term “steerable segments” does not require active bendable segments); 
and an external termination device (8) which is in communication with the proximal end hole (para [0061]).  
However, Hofmann fails to disclose the primary catheter comprises pulley wires for steering steerable segments of the primary catheter and a pulley steering system for each pulley wire.  Wilson discloses a steerable catheter (200a) including a plurality of steerable segments (208a,b, n; see annotated Figs 21-24 below), a plurality of pulley wires (200) corresponding in number to the plurality of steerable segments such that each pulley wire steers a single steerable segment in a single direction only (wire 220 connected between steering device 212 and actuation device 218n to control first steerable segment, wire 220 connected between steering device 210 and actuation device 218a; see annotated Figs 21-24; para [0073-0074, 0077-0080, 0085-0087]); the plurality of pulley wires (220) are located axially within a wall of the primary catheter and are configured to actively steer the plurality of steerable segments (para [0079-0081]; Figs 20A-D); and a plurality of steering systems (210, 212) corresponding in 
[AltContent: textbox (Primary steering segment)][AltContent: textbox (Secondary steering segment)]
[AltContent: connector][AltContent: textbox (Secondary)][AltContent: textbox (Secondary)][AltContent: textbox (Primaryu )][AltContent: textbox (Primaryu )][AltContent: textbox (Primaryu )][AltContent: textbox (Secondary)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    603
    587
    media_image1.png
    Greyscale


Wilson teaches at least two steerable segments (see annotated Figs 21-24 above) controlled by the different pull wires (220) such that a target area can be reached regardless of a patient’s anatomy (Figs 21-24; para [0077-0088]).  Furthermore, Wilson teaches steerable segments can be articulated up to 180 degrees, “though angles of curvature greater than 180 degrees are also possible depending on flexibility of the shaft 206 as well as the effects of the shaft 206 needing to bend passively to accommodate the patient's anatomy” (para [0085-0086]) and curve in substantially the same direction (Figs 21-24).  Wilson teaches the length of the catheter segments may vary depending on the use of the device, the insertion point of the catheter, and the distance to the target area (para [0076-0077]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson such that the primary steering segment was located within 10cm of the distal end and had a length of 0.1-5 cm and was capable of being actively curved/bent from zero degrees to 180 degrees and such that the secondary steering segment proximal to the primary segment was located between 2-30 cm from the distal end hole and had a length of 0.4 cm to 15cm and was capable of being actively curved/bent from zero degrees to 270 degrees for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 
Regarding claim 2, Hoffman teaches said primary catheter further comprises at least one balloon (10) affixed to the outer surface of the primary catheter and proximal to said distal end hole; and at least one additional lumen substantially within the wall of the effective segment of said primary catheter which functions to inflate and deflate said at least one balloon (Fig 1; para [0073, 0075-0076]).  
Regarding claim 3, Hoffman teaches said at least one balloon (10) is capable of inflating and thereby are capable of: altering flow in targeted vessels, and anchoring said device (Fig 1; para [0073, 0075-0076]).  
	Regarding claim 9, Hofmann teaches a removeable inner dilator to aid with percutaneous insertion, wherein the length of said inner dilator is greater than the length of the primary catheter and the outer diameter of the inner dilator is less than the inner diameter of the primary catheter (para [0013, 0105].  
Regarding claims 10-13, further comprising at least one secondary catheter, capable of being advanced through said primary catheter (para [0063]; or stent delivery catheter or angioplasty catheter – para [0026]).  The secondary catheter may be an interventional treatment device, exchange device, or percutaneous treatment device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 3 above, further in view of Sadanandan (US 2014/0135786, hereinafter “Sadanandan”).  Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose a peel-away sheath.  Sadanandan discloses a similar catheter for treating the vasculature and teaches the catheter is .

Claims 6-8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 1 above, further in view of Salahieh et al. (US 2013/0116705, hereinafter “Salahieh”).  
	Regarding claim 6, Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose the claimed tertiary steering segment configured to bend in a direction different than the primary and secondary steering segments.  Salahieh discloses a similar steerable catheter (Fig 14) and teaches a distal bend (258) may be formed by tensioning a first pull wire (264) (para [0114]) and a proximal bend (254), which curves in an opposite direction, may be formed by tensioning a second pull wire (262) (para [0115-0116]).


[AltContent: textbox (Additional steering segment bending in opposite direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Direction of bending of primary and secondary steering segments)]
    PNG
    media_image2.png
    695
    495
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson to include an additional tertiary steering segment proximal of the secondary steering segment with a corresponding pulley wire and pulley steering system for bending the catheter in a direction different than the first and second steering segments for the purpose of providing increased control to steer the catheter into a desired curvature to better enable a surgeon to reach and aim the tip of the catheter at the target location within an area of the vasculature having complex curvature. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoffman, Wilson, and Salahieh such that the tertiary steering segment was located along a segment of at least 0.4 cm Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	Regarding claim 16, Hofmann discloses the invention substantially as claimed including a device for establishing trans-radial arterial access to a multitude of end vessels, via a single site of radial access (fully capable of being inserted in through a radial artery to access a plurality of vessels) comprising: 
an access needle (para [0025] – needle first introduced into blood vessel to provide access to target location); 
a rail wire configured for delivery through the access needle (para [0025] – guide wire inserted through needle);
a primary catheter configured for delivery over the rail wire (Fig 1) (para [0025] - catheter device inserted over the guide wire);
wherein the primary catheter includes: a single central working lumen (3) terminating in a proximal end hole and a distal end hole (Fig 1; para [0061]; 
a plurality of steerable segments (proximal and distal segments fully capable of being steered through the vasculature; it is noted the term “steerable segments” does not require active bendable segments); 

at least one balloon (10) affixed to an outer surface of the primary catheter and proximal to the distal end hole; at least one additional lumen substantially within the wall of the primary catheter and configured to facilitate inflation and deflation of the at least one balloon (Fig 1; para [0073, 0075-0076]) to thereby: alter flow in targeted vessels, anchor the primary catheter (Fig 1; para [0073, 0075-0076]);
and at least two treatment devices (para [0026]).  

However, Hofmann fails to disclose the primary catheter comprises pulley wires for steering steerable segments of the primary catheter and a pulley steering system for each pulley wire.  Wilson discloses a steerable catheter (200a) including a plurality of steerable segments (208a,b, n; see annotated Figs 21-24 above), a plurality of pulley wires (200) corresponding in number to the plurality of steerable segments such that each pulley wire steers a single steerable segment in a single direction only (wire 220 connected between steering device 212 and actuation device 218n to control first steerable segment, wire 220 connected between steering device 210 and actuation device 218a; see annotated Figs 21-24; para [0073-0074, 0077-0080, 0085-0087]); the plurality of pulley wires (220) are located axially within a wall of the primary catheter and are configured to actively steer the plurality of steerable segments (para [0079-0081]; Figs 20A-D); and a plurality of steering systems (210, 212) corresponding in number to the plurality of pulley wires (220) and the steerable segments such that each steering system is connected to a single pulley wire (para [0077-0080]); and wherein the plurality of steerable segments includes a primary steering segment adjacent the distal end of the catheter and a secondary steering segment proximal of the primary steering segment (Figs 21-24), the primary and secondary steering segments being disposed on a common side of the primary catheter and curve in a common direction (Figs 21-24). 

Wilson teaches at least two steerable segments (see annotated Figs 21-24 above) controlled by the different pull wires (220) such that a target area can be reached regardless of a patient’s anatomy (Figs 21-24; para [0077-0088]).  Furthermore, Wilson teaches steerable segments can be articulated up to 180 degrees, “though angles of curvature greater than 180 degrees are also possible depending on flexibility of the shaft 206 as well as the effects of the shaft 206 needing to bend passively to accommodate the patient's anatomy” (para [0085-0086]) and curve in substantially the same direction (Figs 21-24).  Wilson teaches the length of the catheter segments may vary depending on the use of the device, the insertion point of the catheter, and the distance to the target area (para [0076-0077]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson such that the primary steering segment was located within 10cm of the distal end and had a length of 0.1-5 cm and was capable of being actively curved/bent from zero degrees to 180 degrees and such that the secondary steering segment proximal to the primary segment was located between 2-30 cm from the distal end hole and had a length of 0.4 cm to 15cm and was capable of being actively curved/bent from zero degrees to 270 degrees for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 

	Additionally, Hofmann and Wilson fail to disclose the claimed tertiary steering segment configured to bend in a direction different than the primary and secondary steering segments.  Salahieh discloses a similar steerable catheter (see annotated Fig 14 above) and teaches a distal bend (258) may be formed by tensioning a first pull wire (264) (para [0114]) and a proximal bend (254), which curves in an opposite direction, may be formed by tensioning a second pull wire (262) (para [0115-0116]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson to include an additional tertiary steering segment proximal of the secondary steering segment with a corresponding pulley wire and pulley steering system for bending the catheter in a direction different than the first and second steering segments for the purpose of providing increased control to steer the catheter into a desired curvature to better enable a surgeon to reach and aim the tip of the catheter at the target location within an area of the vasculature having complex curvature. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoffman, Wilson, and Salahieh such that the tertiary steering segment was located along a segment of at least 0.4 cm long and between 0-15 cm from the distal end of the catheter for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Regarding claims 7, 8, and 17, Hofmann teaches at least two treatment devices comprising at least one angioplasty balloon and at least one stent delivered through the primary catheter (para [0026]).
	Regarding claim 20, Hofmann teaches a removeable inner dilator to aid with percutaneous insertion, wherein the length of said inner dilator is greater than the length of the primary catheter and the outer diameter of the inner dilator is less than the inner diameter of the primary catheter (para [0013, 0105].  

Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402), Wilson (US 2010/0022948), and Salahieh (US 2013/0116705), as applied to claims 8 and 17 above, further in view of O’Shaughnessy et al. (US 2003/0208255, hereinafter “O’Shaughnessy”).  Hofmann, Wilson, and Salahieh disclose the invention substantially as claimed, as shown above, but fail to disclose the stent is self-expanding or is mounted on an angioplasty balloon.  O’Shaughnessy discloses stents can be made to be either radially self-expandable or expandable by the use of an angioplasty balloon and implanted during an angioplasty procedure (para [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the stent was self-expanding or mounted on an angioplasty balloon since both types of stents are old and well known in the art and useful in various procedures.
Response to Arguments
Applicant’s arguments, see amendment, filed February 12, 2021, with respect to the rejection(s) of claim(s) 1-3, 6-14, 16, 17, and 20 under 35 USC 103 as being unpatentable over Hofmann in view of Bogusky (US 2015/0374956) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson (US 2010/0022948) and Salahieh (US 2013/0116705).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771